Case 4:21-mj-01784 Document 1 Filed on 08/19/21 in TXSD Page 1 of 6




                                                               United States Courts
                                                             Southern District of Texas
                                                                      FILED
                                                                 August 19, 2021
                                                           Nathan Ochsner, Clerk of Court
                                                             4:21-MJ-1784
Case 4:21-mj-01784 Document 1 Filed on 08/19/21 in TXSD Page 2 of 6
Case 4:21-mj-01784 Document 1 Filed on 08/19/21 in TXSD Page 3 of 6
CM/ECF - NCED                                                             Page 1 of 3
        Case 4:21-mj-01784 Document 1 Filed on 08/19/21 in TXSD Page 4 of 6


                              U.S. District Court
            EASTERN DISTRICT OF NORTH CAROLINA (Southern Division)
                CRIMINAL DOCKET FOR CASE #: 7:20-mj-01302-RJ-1


Case title: USA v. Villarreal                              Date Filed: 11/16/2020

Assigned to: Magistrate Judge Robert
B. Jones, Jr

Defendant (1)
Nelda Abigil Villarreal                     represented by Deirdre A. Murray
                                                           Federal Public Defender's Office
                                                           150 Fayetteville Street, Suite 450
                                                           Raleigh, NC 27601
                                                           919-856-4236
                                                           Fax: 919-856-4477
                                                           Email: deirdre_murray@fd.org
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Pending Counts                                             Disposition
Theft of government property in
violation of 18 USC 641
(1)
Shoplifting by concealment in violation
of NCGS 14-72.1, as assimilated by 18
USC 13-7990
(2)

Highest Offense Level (Opening)
Misdemeanor

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None


Plaintiff



https://ecf.nced.uscourts.gov/cgi-bin/DktRpt.pl?117903194947963-L_1_0-1                   8/19/2021
CM/ECF - NCED                                                             Page 2 of 3
        Case 4:21-mj-01784 Document 1 Filed on 08/19/21 in TXSD Page 5 of 6


USA                                           represented by Mark J. Griffith
                                                             LSSS SAUSA Section
                                                             MARINE CORPS INSTALLATIONS
                                                             EAST -MCB
                                                             PSC Box 20005
                                                             Camp Lejeune, NC 28542-0005
                                                             910-451-2394
                                                             Email: mark.griffith@usmc.mil
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant US Attorney


 Date Filed      #   Docket Text
 11/16/2020       1 CRIMINAL INFORMATION as to Nelda Abigil Villarreal (1) Counts 1, 2.
                    (Grady, B.) (Entered: 11/18/2020)
 11/18/2020       2 Penalty Sheet (Selected Participants Only) as to Nelda Abigil Villarreal.
                    (Grady, B.) (Entered: 11/18/2020)
 11/18/2020       3 Notice of Hearing as to Nelda Abigil Villarreal: Initial Appearance set for
                    12/10/2020 at 10:00 AM in Wilmington Courtroom 100 before US Magistrate
                    Judge Robert B. Jones, Jr. (Grady, B.) (Entered: 11/18/2020)
 12/10/2020       5 Minute Entry for proceeding held before US Magistrate Judge Robert B. Jones,
                    Jr:Defendant Nelda Abigil Villarreal failed to appear in Wilmington on
                    12/10/20 for scheduled initial appearance. Assistant US Attorney, present for
                    Government, requests continuance. Initial Appearance reset for 2/11/2021 at
                    10:00 AM in Wilmington, Courtroom 100 before US Magistrate Judge Robert
                    B. Jones, Jr. (Court Reporter FTR Gold) (Grady, B.) (Entered: 12/11/2020)
 01/04/2021       6 Notice of Hearing sent via US Mail to Nelda Abigil Villarreal. (Grady, B.)
                    (Entered: 01/04/2021)
 02/11/2021       7 Minute Entry for proceeding held before US Magistrate Judge Robert B. Jones,
                    Jr.: Defendant Nelda Abigil Villarreal failed to appear in Wilmington on
                    2/11/2021 for scheduled initial appearance. Assistant US Attorney, present for
                    Government, requests continuance. Initial Appearance reset for 4/8/2021 at
                    10:00 AM in Wilmington, Courtroom 100 before US Magistrate Judge Robert
                    B. Jones, Jr. (Court Reporter FTR Gold) (Grady, B.) (Entered: 02/12/2021)
 02/12/2021       8 Notice of Hearing sent via US Mail to Nelda Abigil Villarreal. (Grady, B.)
                    (Entered: 02/12/2021)
 03/29/2021       9 CJA 23 Financial Affidavit by Nelda Abigil Villarreal. (Attachments: # 1
                    Envelope) (Grady, B.) (Entered: 03/29/2021)
 03/30/2021     10 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Nelda Abigil
                   Villarreal. Signed by US Magistrate Judge Robert B. Jones, Jr. on 3/30/2021.
                   (Grady, B.) (Entered: 03/30/2021)
 04/08/2021     11 Notice of Attorney Appearance: Deirdre A. Murray appearing for Nelda Abigil
                   Villarreal . (Murray, Deirdre) (Entered: 04/08/2021)




https://ecf.nced.uscourts.gov/cgi-bin/DktRpt.pl?117903194947963-L_1_0-1                     8/19/2021
CM/ECF - NCED                                                             Page 3 of 3
        Case 4:21-mj-01784 Document 1 Filed on 08/19/21 in TXSD Page 6 of 6


 04/08/2021     12 Minute Entry for proceeding held before US Magistrate Judge Robert T.
                   Numbers, II: Docket Call as to Nelda Abigil Villarreal held on 4/8/2021 in
                   Wilmington, Courtroom 100. Special Assistant US Attorney present for
                   Government. Counsel for Defendant requests continuance of initial appearance
                   with consent of Government. Initial Appearance reset for 6/10/2021 at 10:00
                   AM in Wilmington, Courtroom 100 before US Magistrate Judge Robert B.
                   Jones, Jr. (Court Reporter FTR Gold) (Grady, B.) (Entered: 04/09/2021)
 06/10/2021     13 Minute Entry for proceeding held before US Magistrate Judge Robert B. Jones,
                   Jr.: Defendant Nelda Abigil Villarreal failed to appear in Wilmington on
                   6/10/2021 for scheduled initial appearance. Special Assistant US Attorney,
                   present for Government, requests the Court issue an order to show cause; so
                   ordered. Initial Appearance reset for 8/5/2021 at 10:00 AM in Wilmington,
                   Courtroom 100 before US Magistrate Judge Robert B. Jones, Jr. (Court
                   Reporter FTR Gold) (Grady, B.) (Entered: 06/14/2021)
 06/14/2021     14 ORDER TO SHOW CAUSE as to Nelda Abigil Villarreal. Signed by US
                   Magistrate Judge Robert B. Jones, Jr. on 6/14/2021. Copy sent via US Mail to
                   Defendant. (Grady, B.) (Entered: 06/14/2021)
 08/05/2021     15 Minute Entry for proceeding held before US Magistrate Judge Robert B. Jones,
                   Jr.: Defendant Nelda Abigil Villarreal failed to appear in Wilmington on
                   8/5/2021 for scheduled initial appearance. Counsel present on behalf of
                   Defendant. Special Assistant US Attorney, present for Government, requests
                   bench warrant; so ordered. (Court Reporter FTR Gold) (Grady, B.) (Entered:
                   08/09/2021)
 08/10/2021     16 Bench Warrant issued by US Magistrate Judge Robert B. Jones, Jr. in case as to
                   Nelda Abigil Villarreal. Copy emailed to US Marshal's Office for service.
                   (Grady, B.) (Entered: 08/10/2021)



                                        PACER Service Center
                                          Transaction Receipt
                                            08/19/2021 12:21:09
                    PACER
                                   txsus0288:2650724:0 Client Code:
                    Login:
                                                        Search        7:20-mj-01302-
                    Description:   Docket Report
                                                        Criteria:     RJ
                    Billable Pages: 2                   Cost:         0.20
                                                        Exempt
                    Exempt flag:   Exempt                             Always
                                                        reason:


PACER fee: Exempt




https://ecf.nced.uscourts.gov/cgi-bin/DktRpt.pl?117903194947963-L_1_0-1                  8/19/2021
